 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8   DOUGAL SAMUELS,                                         Case No. 1:10-cv-00585-DAD-EPG (PC)
 9                                            Plaintiff, ORDER GRANTING COUNTY
                                                         DEFENDANTS’ REQUEST FOR BRIEF
10                   v.                                  EXTENSION OF TIME TO FILE ANSWER
11                                                           (ECF NO. 106)
     PAM AHLIN, et al.,
12
                                           Defendants.
13

14

15         On October 15, 2018, the County Defendants filed a motion for an extension of time in

16   which to file their answer. (ECF No. 106). As there is a pending motion for reconsideration of

17   the order denying their motion to dismiss, the County Defendants ask that they be given five days

18   from the date of the Court’s ruling on the motion for reconsideration to file their answer, unless a

19   different time frame is stated in the ruling.

20         The Court finds good cause to grant this one extension, but notes that no further extensions
21   will be permitted absent extraordinary circumstances.

22         Accordingly, IT IS ORDERED that the County Defendants have five days from the date of

23   the Court’s ruling on the motion for reconsideration to file their answer, unless a different time

24   frame is stated in the ruling.
     IT IS SO ORDERED.
25

26       Dated:     October 17, 2018                              /s/
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
